DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 16, 2021, has been entered.
Claims 7-12 are canceled.  Claims 13-18 are new.
Claims 1-6 and 13-18 are pending and examined on the merits.

AIA  Status
In the amended ADS filed June 16, 2021, Applicant has made a 1.55/1.78 AIA  FITF statement.  Since the application is a transition application, then this statement means that this is an AIA  case.  Applicant should request a corrected filing receipt for the change in AIA  status.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Claim Objections
Claims 17 and 18 are objected to because of the following informalities: 
Claim 17 is objected to because it recites a colon after a semi-colon in line 3.  The colon in line 3 should be deleted.  Since claim 17 is objected to, claim 18 must be objected to.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claims 2, 4, 17, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 is rendered indefinite by the embodiment of the concentrating comprising concentrating.  It is unclear how this further limits the concentrating of parent claim 1.
Claim 4 is rendered indefinite by the recitation "the first type of target particles" in line 1.  Parent claim 1 recites “one or more types of target particles” in the mixture, and concentrating “at least one type of target particle” contained in the mixture; this encompasses the embodiment of a single type of target particles and concentrating only that single type of target particle.  For that embodiment, there is no “first type of target particles” which implies additional types (e.g. second type, third type, etc.), and thus the recitation “the first type of target particles” is confusing.
Claim 17 recites the limitation "the mix" in line 6.  There is insufficient antecedent basis for this limitation in the claim.  There is no prior recitation in the claim of a “mix,” and instead, there is prior recitation of a “mixture.”  It is unclear whether “the mix” in line 6 is in reference to the mixture.  Since claim 17 is indefinite, its dependent claim, claim 18, is rendered indefinite.  Therefore, claims 17 and 18 must be rejected under 35 U.S.C. 112(b).

Notice Re: Prior Art Available Under Both Pre-AIA  and AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 6, and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Asmatulu (Journal of Nanoscience and Nanotechnology. 2010. 10: 1-5).
Asmatulu discloses injecting a mixture of microspheres and ferrofluid into a lithographically developed Y shape microfluidic device, and then applying external magnetic fields (abstract).  In particular, the microspheres are non-magnetic Fluoresbrie® carboxylate microspheres, also referred to as PS microspheres, and Asmatulu indicates that the mixture of PS microspheres and ferrofluid was pumped to the microfluidic device (page 4, left column, last two paragraphs).  These steps resulted in the microspheres being clearly separated into different channels because of the magnetic force acting on those non-magnetic particles (abstract).  
See Figures 1 and 4, and the description of separation of the non-magnetic microspheres under the magnetic field at varying conditions with respect to Figure 4 (page 4, left column, last paragraph through right column, first full paragraph).  From Figure 1 and the discussion of the splitting of the microspheres into different channels, it is apparent that the mixture of non-magnetic microspheres and ferrofluid is injected through an inlet on the left in Figure 1; that is, the mixture is injected at the inlet of the bottom of the ‘Y’ shape.  Therefore, Asmatulu discloses 
The channel into which the mixture is injected (the channel forming the bottom of the ‘Y’ shape) reads on a ‘single microfluidic channel’ having ‘a second portion spaced downstream from the inlet.’  Figure 1 can be interpreted as showing an xy plane view of the device, with the x as a horizontal axis on the page and the y as a vertical axis on the page.  Based on that interpretation, the channel into which the mixture is injected reads on a ‘single microfluidic channel’ having a ‘a first side spaced away from a second side and comprising a width of the single microfluidic channel’ (the first and second sides being the surfaces of the channel on xy planes), and ‘a third side spaced away from a fourth side and comprising a height of the single microfluidic channel’ (the third and fourth sides being the surfaces of the channel on xz planes), thereby meeting limitations of the first step of instant claim 1.
From Figure 4(b)-(f) directed to application of a magnetic field at different pump speeds and the discussion of the figure (page 4, left column, last paragraph through right column, first full paragraph), it is apparent that the darker lines of chained magnetic nanoparticles concentrate at the top region of the channel on the xy plane into which the flow enters the device.  On the other hand, the non-magnetic microspheres, appearing as a lighter color, concentrate at the lower region of the channel on the xy plane into which the mixture enters the device.  This lower region is less than the distance between the ‘third side’ and the ‘fourth side’ comprising ‘a height of the single microfluidic channel’ – it is a portion between the surfaces of the channel on xz planes.  xy planes.  See Figure 4(b) showing the magnetic field being applied.  Therefore, the step of applying a magnetic field of Asmatulu reads on the limitation of the second step of instant claim 1 of ‘applying a magnetic field adjacent at least one of the sides of the single microfluidic channel’ (the channel into which the mixture enters; the bottom of the ‘Y’ shape), the magnetic field configured to ‘concentrate at least one type of target particle’ (the non-magnetic microspheres) contained in the mixture within the single flow into a ‘streamline within a width region and a height region within the single microfluidic channel,’ ‘the width region comprising a portion of the width and the height region comprising a portion of the height located at or adjacent to the third side, such that the at least one type of target particles from the flow are concentrated within the streamline of the width region and the height region.’  Additionally, the flow of the non-magnetic particles at less than the full distance between the channel walls reads on concentrating one type of target particle (the non-magnetic microspheres) ‘within the single flow into a streamline within the single flow and the microfluidic channel,’ thereby reading on the third step of instant claim 17.
	As shown in Figures 4(b)-(f), the non-magnetic particles flow to the lower branch of the two branches split from channel in which the mixture enters the device.  The interface of the channel with the lower branch reads on an ‘extraction opening arranged on the third side at or near the second portion’ of the last step of instant claim 1, as well as reading on an ‘extraction opening arranged on a side of the microfluidic channel downstream from the single inlet’ of instant claim 17.  In delivering the non-magnetic microspheres through this ‘extraction opening’ (interface between the channel and the branch) into the lower branch, then the concentrated flow 
	Therefore, Asmatulu anticipates instant claims 1, 2 (separating, focusing, concentrating), 16, 17, and 18. 
	Regarding instant claim 3, the non-magnetic microspheres inherently have a size, shape, mass, and charge (zero charge, positive charge, or negative charge).  Therefore, they read on a type of particles corresponding to at least one of a size, shape, mass, and charge of one or more particles, anticipating instant claim 3.
	Regarding instant claim 5, Asmatulu discloses using Nd permanent magnets in all their guiding experiments (page 2, right column, first paragraph).  Therefore, instant claim 5 (magnets) is anticipated.
	Regarding instant claim 6, Figure 5 of Asmatulu is disclosed as showing the abrupt changes in both the location of microparticles from the middle of the channel to the edge of the channel and the polystyrene microparticle flow from discrete lines to continuous lines under the magnetic field of 0.45 T (page 4, right column, last paragraph).  Asmatulu states that these abrupt changes indicate the annul of the two major opposite forces, the first being the pressure driven fluid flow in the microfluidic device exerted by the pump, and the second being the magnetic force of the 0.45 T magnetic field (page 4, right column, last paragraph).  Additionally, at the flow rate of 0.3 mL/hrs, the forces applied to the non-magnetic microspheres (PS particles) overcomes the magnetic field (page 5, first paragraph).  Moreover, Figure 5 also shows that the 
	A holding of anticipation is clearly required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Asmatulu in view of Stone (WO 2010/117458).
As discussed above, Asmatulu anticipates claims 1-3, 5, 6, and 16-18.  Asmatulu differs from claim 4 in that Asmatulu does not teach that a first type of target particles comprises at least one of target moieties and target biological cells.  Instead, the experiments were performed with non-magnetic Fluoresbrie carboxy microspheres, i.e. polystyrene (PS) fluorescence labeled microspheres (page 2, right column, first paragraph; page 4, left column, last paragraph).
However, Asmatulu states, “In our future work, we will investigate the possibility of separating different size bacteria, virus and biological cells in the natural pH ferrofluids under various magnetic fields” (page 5, first full paragraph).  To conclude, Asmatulu indicates, “This study may open up new possibilities to separate many dissimilar particles and different biological cells using the natural pH ferrofluid” (page 5, last paragraph).

Additionally, Stone the embodiment of Figures 7A-7B in which a fluid stream containing two enriched portions of separated particles (e.g. magnetic particles from non-magnetic particles) passes through a T-junction (page 14, lines 4-12).  
Before the effective filing date of the claimed invention, it would have been obvious to the person of ordinary skill in the art to have substituted the non-magnetic microspheres with biological cells or porous beads with binding sites for immuno-reactions (reading on ‘target moieties’) when practicing the invention of Asmatulu for the predictable result of separating said biological cells or said porous beads with binding sites for immuno-reactions.  One of ordinary skill in the art would have been motivated to make the substitution with biological cells since, as pointed out above, Asmatulu sought to perform subsequent studies on using their invention to separate bacteria, virus, and biological cells in ferrofluid (page 5, last two paragraphs).  There would have been a reasonable expectation of separating biological cells and porous beads with 
A holding of obviousness is clearly required.

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Asmatulu in view of Weigl (US 2002/0003001).
As discussed above, Asmatulu anticipates claims 1-3, 5, 6, and 16-18.  Asmatulu differs from claim 13 in that Asmatulu does not expressly disclose adjusting the exit velocity of the concentrated flow of target particles (non-magnetic microspheres) by configuring the size of the extraction opening (interface between the channel and the branch) to increase velocity.  Asmatulu differs from claim 14 in that Asmatulu does not expressly disclose adjusting the exit velocity of the concentrated flow of target particles (non-magnetic microspheres) by controlling the flow resistance from the extraction opening (interface between the channel and the branch).
Figure 5 of Asmatulu is disclosed as showing abrupt changes in both the location of microparticles from the middle of the channel to the edge of the channel and the polystyrene microparticle flow from discrete lines to continuous lines under the magnetic field of 0.45 T (page 4, right column, last paragraph).  Asmatulu states that these abrupt changes indicate the annul of the two major opposite forces, the first being the pressure driven fluid flow in the microfluidic device exerted by the pump, and the second being the magnetic force of the 0.45 T magnetic field (page 4, right column, last paragraph).  Additionally, at the flow rate of 0.3 
Weigl discloses microscale devices for performing analytical testing, and in particular discloses surface tension valves for controlling flow within microfluidic channels (page 1, paragraph [0003]).  Weigl teaches that fluid moves within a channel due to a positive pressure upstream or a positive displacement (page 2, paragraph [0022]).  Its flow velocity is determined by several factors, including the magnitude of the pressure and the fluidic resistance of the channel (page 2, paragraph [0022]).  Additionally, Figure 3 shows a microfluidic channel having a plurality of branched channels (page 1, paragraph [0016]).  With respect to Figure 3 in which a stream splitter is used, the main channel 30 contains a fluid 32 which flows towards a series of channel branches 34, 36, and 38 at the distal end 40 of the channel 30 (page 2, paragraph [0024]).  As the fluid 32 flows toward end 40, it will partition and flow at different velocities in each of the channels 34, 36, and 38 due to variation in the resistance within each channel (page 2, paragraph [0024]).  The sizes and characteristics of channels 34, 36, and 38 can be varied to control the speed of the flow in each channel (page 2, paragraph [0024]).   
Before the effective filing date of the claimed invention, it would have been obvious to the person of ordinary skill in the art to adjust the exit velocity of the concentrated flow of the target particles (the non-magnetic microspheres) by adjusting the fluidic resistance of the channel or varying the size of the branch channels (the branches of the ‘Y’ shape) when practicing the method of Asmatulu.  One of ordinary skill in the art would have been motivated to do this since Asmatulu sought to tune the speed and location of the non-magnetic microspheres (page 5, 
A holding of obviousness is clearly required. 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Asmatulu in view of Fouras (WO 2012/142664).
As discussed above, Asmatulu anticipates claims 1-3, 5, 6, and 16-18.  Asmatulu differs from claim 15 in that Asmatulu does not expressly disclose adjusting the exit velocity of the concentrated flow of target particles (non-magnetic microspheres) by configuring providing at least one of a pressure sink and a flow sink arranged downstream of the extraction opening (interface between the channel and the branch).
Figure 5 of Asmatulu is disclosed as showing abrupt changes in both the location of microparticles from the middle of the channel to the edge of the channel and the polystyrene microparticle flow from discrete lines to continuous lines under the magnetic field of 0.45 T 
Fouras discloses a microfluidic device and a method for processing and/or assessing micro particles or objects (page 1, first paragraph).  A pressure source is provided which preferable comprises a pressure vessel fed by a pressure pump for providing bulk pressure supply to the pressure vessel, a pressure sensor monitoring pressure in the pressure vessel, and a pressure sink for controllably reducing pressure in the pressure vessel (page 17, second-to-last paragraph).  The pressure sink may comprise a bleed valve when operation is only required at or above ambient pressure, or more comprise a source of negative differential pressure or suction if operation is additionally or alternatively required at or below ambient pressure, or if the improved response speed is required in response to requests for reduced source pressure (page 17, second-to-last paragraph).
Before the effective filing date of the claimed invention, it would have been obvious to the person of ordinary skill in the art to have provided a pressure sink at the downstream end of the branches (thus downstream from the ‘extraction opening’) when performing the method of Asmatulu.  One of ordinary skill in the art would have been motivated to do this in order to tune the speed and location of the non-magnetic particles in the channel, which is sought by Asmatulu 
A holding of obviousness is clearly required. 

Response to Arguments
Applicant’s arguments, filed June 16, 2021, with respect to the rejection under 35 U.S.C. 103(a) of claims 1-6 as being unpatentable over Yager in view of Koser have been fully considered and are persuasive.  The amendments to the claims have overcome the rejection.  Therefore, the rejection has been withdrawn.  
However, upon further consideration, a new ground(s) of rejection is made in view of the newly cited art.

No claims are allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN EMILY FERNANDEZ whose telephone number is (571)272-3444. The examiner can normally be reached 10:30am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Sef
/SUSAN E. FERNANDEZ/            Examiner, Art Unit 1651